United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1531
                                    ___________

Darlow T. Madge,                     *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    *      [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                           Submitted: November 6, 2001
                               Filed: November 14, 2001
                                    ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       The Commissioner of Internal Revenue issued deficiencies, additions to tax,
and penalties against Darlow T. Madge after he failed to file tax returns for the years
1987-93. Madge petitioned for review, and the Tax Court1 upheld the amounts and
sanctioned Madge for pursuing frivolous arguments. Madge appeals, arguing that
income he received from his business was not “gross income” under the tax code, he
was denied due process, and the sanction was inappropriate. After careful review of
the record, we affirm.

         1
             The HONORABLE MARY ANN COHEN, Chief Judge, United States Tax
Court.
      Madge, who elected not to introduce any evidence, failed to meet his burden
of proving that the Commissioner’s deficiency determination was incorrect, see
Mattingly v. United States, 924 F.2d 785, 787 (8th Cir. 1991), and the Tax Court
properly rejected Madge’s contention that the income from his business was not
“gross income” under 26 U.S.C. § 61(a). Based on the undisputed evidence at trial--
which showed, among other things, that Madge used false identification for some
bank accounts and threatened cooperating witnesses--we conclude the Commissioner
proved fraud by clear and convincing evidence. See Scallen v. Comm’r, 877 F.2d
1364, 1370 (8th Cir. 1989). Finally, the Tax Court did not abuse its discretion by
sanctioning Madge for insisting upon pursuing frivolous arguments after the Court
repeatedly warned him not to do so. See 26 U.S.C. § 6673; Hammers v. Comm’r, 894
F.2d 282, 283 (8th Cir. 1990).

       Accordingly, we affirm. We also deny Madge’s motions for oral argument and
to take notice of his recent tax return.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-